         Case 9:21-bk-10295-MB                         Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                                              Desc
                                                       Main Document     Page 1 of 11

 Fill in this information to identify your case and this filing:
 Debtor 1               Robert                   Blaine                   Frost
                        First Name               Middle Name              Last Name

 Debtor 2            Margaret                    Alice                    Frost
 (Spouse, if filing) First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number            9:21-bk-10295                                                                                               Check if this is an
 (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
Rosmond Property                                         Check all that apply.                               amount of any secured claims on Schedule D:
Rosmond, CA                                                   Single-family home                             Creditors Who Have Claims Secured by Property.
                                                              Duplex or multi-unit building                  Current value of the            Current value of the
                                                              Condominium or cooperative                     entire property?                portion you own?
Kern
County                                                        Manufactured or mobile home                                  $30,000.00                     $30,000.00
                                                              Land
                                                              Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
                                                              Other                                          entireties, or a life estate), if known.

                                                                                                             Landowner
                                                         Who has an interest in the property?
                                                         Check one.
                                                              Debtor 1 only                                       Check if this is community property
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................                $30,000.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 1
         Case 9:21-bk-10295-MB                Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                               Desc
                                              Main Document     Page 2 of 11

Debtor 1         Robert Blaine Frost
Debtor 2         Margaret Alice Frost                                                 Case number (if known)   9:21-bk-10295


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Chevrolet             Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Impala
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2013                                                              entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Approximate mileage:                               At least one of the debtors and another             $5,000.00                $5,000.00
Other information:
2013 Chevrolet Impala                              Check if this is community property
                                                   (see instructions)
3.2.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Ford                  Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   F-350 Super Duty
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2014
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another             $7,000.00                $7,000.00
Other information:
2014 Ford F-350 Super Duty                         Check if this is community property
                                                   (see instructions)
3.3.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Buick                 Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Lucerne
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2010
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another             $3,500.00                $3,500.00
Other information:
2010 Buick Lucerne                                 Check if this is community property
                                                   (see instructions)
3.4.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Ford                  Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   F-250
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    1983                                                              entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Approximate mileage:                               At least one of the debtors and another                $600.00                   $600.00
Other information:
1983 Ford F-250                                    Check if this is community property
                                                   (see instructions)




Official Form 106A/B                                       Schedule A/B: Property                                                      page 2
       Case 9:21-bk-10295-MB                         Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                                             Desc
                                                     Main Document     Page 3 of 11

Debtor 1         Robert Blaine Frost
Debtor 2         Margaret Alice Frost                                                                Case number (if known)         9:21-bk-10295

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $16,100.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Household Goods & Furnishings                                                                                         $1,500.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               Art, Books & Miscellaneous Items                                                                                        $250.00


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............
                               See continuation page(s).                                                                                               $850.00

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............
                               Wearing Apparel                                                                                                         $100.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............
                               Wedding Ring                                                                                                            $200.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 3
         Case 9:21-bk-10295-MB                                     Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                                                                           Desc
                                                                   Main Document     Page 4 of 11

Debtor 1          Robert Blaine Frost
Debtor 2          Margaret Alice Frost                                                                                          Case number (if known)                  9:21-bk-10295

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                5 Cats                                                                                                                                                                $100.00


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                              $3,000.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                  Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                  portion you own?
                                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                                  claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
                                                                                                                                                     Cash: ........................................... $1,200.00
            Yes.....................................................................................................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                 Institution name:

             17.1.       Checking account:                    Checking account (Mechanic's Bank)                                                                                                      $800.00
             17.2.       Checking account:                    Checking accounts (Bank of the Sierra)                                                                                                  $648.00
             17.3.       Checking account:                    Checking account (Premier America)                                                                                                        $50.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
            No
            Yes. Give specific
            information about
            them...............................................
                                               Name of entity:                                                                                      % of ownership:




Official Form 106A/B                                                                    Schedule A/B: Property                                                                                              page 4
      Case 9:21-bk-10295-MB                                      Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                                Desc
                                                                 Main Document     Page 5 of 11

Debtor 1         Robert Blaine Frost
Debtor 2         Margaret Alice Frost                                                                 Case number (if known)    9:21-bk-10295

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:            Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                        Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific     Frost Family 2013 Revocable Trust                                                                                 Unknown
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                      Federal:
           about them, including whether
           you already filed the returns                                                                                       State:
           and the tax years.....................................
                                                                                                                               Local:




Official Form 106A/B                                                         Schedule A/B: Property                                                       page 5
         Case 9:21-bk-10295-MB                                Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                                                            Desc
                                                              Main Document     Page 6 of 11

Debtor 1         Robert Blaine Frost
Debtor 2         Margaret Alice Frost                                                                                Case number (if known)             9:21-bk-10295

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information                                                                                            Alimony:

                                                                                                                                      Maintenance:

                                                                                                                                      Support:

                                                                                                                                      Divorce settlement:

                                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information Accounts Receivable                                                                                                             $4,550.00
                                                       1. $3,600.00 for one-time appraisal consult
                                                       2. $950.00 grazing lease

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $7,248.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.




Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 6
         Case 9:21-bk-10295-MB                                Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                                                            Desc
                                                              Main Document     Page 7 of 11

Debtor 1         Robert Blaine Frost
Debtor 2         Margaret Alice Frost                                                                                Case number (if known)             9:21-bk-10295

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................
                              3 Storage Sheds                                                                                                                              $1,200.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................
                              See continuation page(s).                                                                                                                   $17,700.00


41. Inventory

            No
            Yes. Describe................
                              See continuation page(s).                                                                                                                    $6,600.00


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................    $25,500.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
         Case 9:21-bk-10295-MB                                Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                                                            Desc
                                                              Main Document     Page 8 of 11

Debtor 1          Robert Blaine Frost
Debtor 2          Margaret Alice Frost                                                                               Case number (if known)             9:21-bk-10295

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................
                     See continuation page(s).                                                                                                                           $103,000.00


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................
                     Saddles & Tack                                                                                                                                       $10,000.00


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................   $113,000.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 8
         Case 9:21-bk-10295-MB                                    Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                                                                     Desc
                                                                  Main Document     Page 9 of 11

Debtor 1           Robert Blaine Frost
Debtor 2           Margaret Alice Frost                                                                                       Case number (if known)                9:21-bk-10295


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................    $30,000.00

56. Part 2: Total vehicles, line 5                                                                                  $16,100.00

57. Part 3: Total personal and household items, line 15                                                               $3,000.00

58. Part 4: Total financial assets, line 36                                                                           $7,248.00

59. Part 5: Total business-related property, line 45                                                                $25,500.00

60. Part 6: Total farm- and fishing-related property, line 52                                                     $113,000.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................           $164,848.00               property total                 +          $164,848.00



63. Total of all property on Schedule A/B.                                                                                                                                                  $194,848.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 9
      Case 9:21-bk-10295-MB                 Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04                           Desc
                                            Main Document    Page 10 of 11

Debtor 1    Robert Blaine Frost
Debtor 2    Margaret Alice Frost                                                   Case number (if known)   9:21-bk-10295


10. Firearms (details):

    Roberts 253 rifle                                                                                                        $700.00

    John Wayne Memorabilia Rifle                                                                                             $150.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade (details):

    Corral panels, handling equipment                                                                                       $5,000.00

    1 Tractor, John Deere Gator, Flat bed trailer, Gator Trailer                                                            $7,700.00

    7 Water Storage Tanks                                                                                                   $5,000.00

41. Inventory (details):

    Inventory in Storage Sheds                                                                                              $5,000.00

    4 Concrete Water Troughs                                                                                                $1,600.00

47. Farm animals (details):

    150 Cows, Calves & Bulls                                                                                            $100,000.00

    2 Horses                                                                                                                $3,000.00




Official Form 106A/B                                     Schedule A/B: Property                                                page 10
Case 9:21-bk-10295-MB   Doc 20 Filed 06/02/21 Entered 06/02/21 16:03:04   Desc
                        Main Document    Page 11 of 11
